          Case 1:21-mj-00355-ZMF Document 3 Filed 04/07/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

                    v.                                   MAGISTRATE NO. 21-mj-355 (ZMF)

 CHRISTOPHER JOSEPH QUAGLIN,
                   Defendant.




                                            ORDER

       Upon consideration of the Government’s Motion for Emergency Stay and for Review and

Appeal of a Release Order as to defendant Christopher Joseph Quaglin,

       It is this 7th day of April, 2021,

       ORDERED, that the Government’s Motion for Emergency Stay and for Review and

Appeal of a Release Order, ECF No. 2, is hereby GRANTED and the release order entered by

the District of New Jersey Magistrate Judge on April 7, 2021 as to defendant Christopher Joseph

Quaglin is STAYED pending review of the detention decision by this Court.




                                                   ________________________
                                                   BERYL A. HOWELL
                                                   Chief Judge




                                               1
